Citation Nr: 1520380	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for internal derangement with chondromalacia of the left knee (left knee disability).
 
2.  Entitlement to service connection for ulnar nerve neuropathy of the left upper extremity (left arm disability).
 
3.  Entitlement to service connection for labral tear of the left shoulder (left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the disabilities at issue on a secondary basis. 

The Veteran testified before a now retired Veterans Law Judge (VLJ) September 2011 via videoconference, and a copy of that transcript is of record.  See paper claims folder.  The Veteran was provided an opportunity to have another Board hearing, and did so via videoconference in March 2015.  A copy of that transcript is also of record.  See electronic claims file.  

These claims were previously before the Board in November 2011.  At that time the Board remanded the claims.  The Board also characterized the issues as all being claimed to be secondary to the Veteran's service-connected low back disorder.  At his March 2015 hearing, the Veteran informed the undersigned that it was no longer his contention that his three claimed disorders were secondary to his back disorder, but rather that all three disorders had their origin at the same time he incurred an in-service back injury (which was later service connected).  As such, the issues have been characterized as shown on the title page.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  Pertinent evidence is located in the electronic claims folder.  

As part of a letter dated in November 2014, the Veteran appears to be raising the issue of entitlement to service connection for flat feet.  The Agency of Original Jurisdiction (AOJ) should contact the Veteran and request that he inform VA if he wishes to file such a claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially asserts that his three claimed disorders all stem from an in-service event, where he slipped and fell while carrying steel and helping to assemble a pontoon bridge.  See July 2007 VA examination report.  A May 1977 RO rating decision granted service connection for lumbosacral strain.  

At his September 2011 hearing, the Veteran testified that while in the military he was not treated for either his left shoulder or left knee.  Similar testimony was provided in March 2015.  In March 2015, however he provided competent testimony concerning continuity of symptoms since service.  At the same time, he added that following his service separation he began to have spasms and popping of his left knee, and spasms of his left upper extremity together with difficulty gripping with his left hand.  

Service medical records show that at his separation examination in February 1977 a left knee scar was notated.  Low back pain was also diagnosed.  

Post service VA outpatient treatment notes includes numerous findings related to the claimed three disorders.  

Pursuant to instructions set out as part of the Board's November 2011 remand, a VA examination was conducted in December 2011.  Adhesive capsulitis/tendinopathy of the left shoulder and left knee chondromalacia/arthritis were diagnosed.  The examiner essentially opined that the Veteran's service-connected back injury did not cause or significantly change or aggravate either the Veteran's left shoulder or left knee disorders.  The examiner was not requested to, nor did he supply, an opinion addressing the question whether or not the Veteran had a left upper arm, left shoulder and/or left knee disorder directly due to his active military service.  

Again, the Board notes that the Veteran is contending that his claimed disorders are directly related to in-service injuries, and not secondarily-related to his service-connected back disability.  Given those contentions as well as on his complaints of continuous symptoms since service, an opinion is needed.  38 C.F.R. § 3.159(c)(4).

At his March 2015 hearing, the Veteran informed the undersigned that he was currently in receipt of VA treatment at the VA Medical Center in Indianapolis, Indiana for his three claimed disorders.  He added a VA doctor (maybe a neurologist) had told him that the cause of his current problems may be related to his claimed in-service injuries.  Such an opinion is not now of record.  The most recent VA treatment records on file are dated in August 2013.  On remand, any outstanding VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA treatment records from the VAMC in Indianapolis, Indiana, dating from August 2013 to the present.  

2.  After completion of the above, the claims file should be forwarded to the December 2011 VA examiner for review and an addendum opinion addressing the questions posed.

If the December 2011 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left knee, left arm, and/or left shoulder disability which is causally related to service? 

The examiner must provide reasons for the opinion given.  The examiner should take into account that although not documented, the Veteran is competent to testify as to in-service symptoms and continuity of symptomatology since service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The AOJ should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

